                         IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In the Matter of the Seizure of               :
One or More Tons of United States Gold
                                               :      CRIMINAL NO. 18-mj-363

                                              ORDER

               On this    29th      day of June 2021, after consideration of the motion for

unsealing of all documents in this matter, including the Writ of Entry, the Motion for Writ of Entry

with Attachment A (a map of the Dent’s Run area properties with the names of property owners); the

government’s policy not to publicly reveal the names of private individuals and entities not directly

involved in a matter; and the government’s agreement to the unsealing of the Writ of Entry and

Motion for Writ of Entry with the names of private property owners redacted, it is hereby

                                           ORDERED

that the documents in this matter are to be UNSEALED with the exception of the Writ of Entry and

the Motion for Writ of Entry with Attachment A. The United States shall file a redacted version of

the Writ of Entry and Motion for Writ of Entry, with the names of two property owners redacted and

replaced with Property Owner 1 and Property Owner 2, respectively, and with Attachment A

redacted from those documents. The redacted versions of these documents are to be filed UNSEALED.


                                              BY THE COURT:


                                                   /s/ Lynne A. Sitarski
                                              HONORABLE LYNNE A. SITARSKI
                                              United States Magistrate Judge
                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In the Matter of the Seizure of                :
One or More Tons of United States Gold
                                               :       CRIMINAL NO. 18-mj-363

                                     MOTION TO UNSEAL

               All documents in this matter are currently under seal. The Associated Press and

The Philadelphia Inquirer, PBC (“Intervenors”) had previously sought to unseal documents in the

related matters in Criminal Nos. 18-mj-361 (Motion for Seizure Warrant and Order for Seizure

Warrant) and 18-mj-362 (Motion for Writ of Entry and Order for Writ of Entry onto land owned

by the Pennsylvania Department of Conservation & Natural Resources (“DCNR”)). The

government had informed counsel for Intervenors that the underlying investigation of these matters

is closed, and the government did not oppose the request to make those documents publicly

available, on the condition that the names of any of the government’s sources were redacted, in

accordance with the government’s policy not to publicly reveal such sources. Court orders

unsealing these matters with the requested redactions were entered by the Honorable Timothy R.

Rice on Thursday, June 24, 2021. Intervenors have now requested the government to unseal

documents in an additional related matter, Criminal No. 18-mj-363, relating to an additional writ of

entry to cross private land to enter DNR land. The government agrees to this request, and asks the

Court to enter an order for the following: (1) that the documents in this matter are to be unsealed,

with the exception of the Writ of Entry, the Motion for Writ of Entry and Attachment A, all of

which contain the names of private property owners who have no direct involvement with the

underlying investigation; (2) the government shall file an unsealed version of the Writ of Entry and
Motion for Writ of Entry, with the names of the two private property owners redacted and replaced

with Property Owner 1 and Property Owner 2, respectively, and Attachment A redacted from the

documents. Intervenors agree with the government’s request. A proposed order is attached.

                                             Respectfully submitted,

                                             JENNIFER ARBITTIER WILLIAMS
                                             Acting United States Attorney


                                             K.T. Newton
                                             K.T. NEWTON
Dated: June 29, 2021                         Assistant United States Attorney
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document has been served by email

upon the following:

                             Eli Segal, Esquire
                             Attorney for Intervenors




                                                    K.T. Newton
                                                    K.T. NEWTON
                                                    Assistant United States Attorney


Dated: June 29, 2021
